UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-7615 KIRBY CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-1884980 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 55 Waugh Drive, Suite 1000, Houston, TX 77007 (Address of principal executive offices) (Zip Code) (713) 435-1000 (Registrant’s telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares outstanding of the registrant’s Common Stock, $.10 par value per share, on November 2, 2007 was 53,478,000. 1 Part IFinancial Information Item 1.Financial Statements KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) ASSETS September 30, December 31, 2007 2006 ($ in thousands) Current assets: Cash and cash equivalents $ 3,930 $ 2,653 Accounts receivable: Trade – less allowance for doubtful accounts 183,998 162,809 Other 8,957 20,850 Inventory – finished goods 47,207 41,777 Prepaid expenses and other current assets 17,011 16,426 Deferred income taxes 5,183 5,077 Total current assets 266,286 249,592 Property and equipment 1,444,658 1,280,680 Less accumulated depreciation 564,419 514,074 880,239 766,606 Investment in marine affiliates 1,881 2,264 Goodwill – net 229,119 223,432 Other assets 29,750 29,225 $ 1,407,275 $ 1,271,119 See accompanying notes to condensed financial statements. 2 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY September 30, December 31, 2007 2006 ($ in thousands) Current liabilities: Current portion of long-term debt $ 1,018 $ 844 Income taxes payable 9,915 3,016 Accounts payable 90,650 88,213 Accrued liabilities 67,154 69,782 Deferred revenues 4,437 5,012 Total current liabilities 173,174 166,867 Long-term debt – less current portion 332,714 309,518 Deferred income taxes 128,229 125,943 Minority interests 2,893 3,018 Other long-term liabilities 38,024 33,778 501,860 472,257 Contingencies and commitments — — Stockholders’ equity: Preferred stock, $1.00 par value per share.Authorized 20,000,000 shares — — Common stock, $.10 par value per share.Authorized 120,000,000 shares, issued 57,337,000 shares 5,734 5,734 Additional paid-in capital 210,443 208,032 Accumulated other comprehensive income - net (22,654 ) (23,087 ) Retained earnings 613,340 524,351 806,863 715,030 Less cost of 3,888,000 shares in treasury (4,354,000 at December 31, 2006) 74,622 83,035 732,241 631,995 $ 1,407,275 $ 1,271,119 See accompanying notes to condensed financial statements. 3 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENT OF EARNINGS (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2006 As Adjusted 2007 2006 As Adjusted ($ in thousands, except per share amounts) Revenues: Marine transportation $ 241,329 $ 211,080 $ 680,139 $ 604,551 Diesel engine services 61,227 53,532 184,636 128,256 302,556 264,612 864,775 732,807 Costs and expenses: Costs of sales and operating expenses 186,338 169,003 542,545 470,587 Selling, general and administrative 31,313 29,321 91,287 79,600 Taxes, other than on income 3,237 3,289 9,626 9,879 Depreciation and amortization 20,407 16,689 60,274 47,294 Loss (gain) on disposition of assets (30 ) (255 ) 531 (1,197 ) 241,265 218,047 704,263 606,163 Operating income 61,291 46,565 160,512 126,644 Equity in earnings of marine affiliates 22 88 225 641 Other expense (274 ) (389 ) (682 ) (457 ) Interest expense (5,236 ) (4,503 ) (15,826 ) (10,505 ) Earnings before taxes on income 55,803 41,761 144,229 116,323 Provision for taxes on income (21,373 ) (15,911 ) (55,240 ) (44,319 ) Net earnings $ 34,430 $ 25,850 $ 88,989 $ 72,004 Net earnings per share of common stock: Basic $ .65 $ .49 $ 1.68 $ 1.37 Diluted $ .64 $ .48 $ 1.66 $ 1.35 See accompanying notes to condensed financial statements. 4 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, 2007 2006 As Adjusted ($ in thousands) Cash flows from operating activities: Net earnings $ 88,989 $ 72,004 Adjustments to reconcile net earnings to net cash provided by operations: Depreciation and amortization 60,274 47,294 Deferred income taxes 690 (2,935 ) Loss (gain) on disposition of assets 531 (1,197 ) Equity in earnings of marine affiliates, net of distributions 435 (641 ) Amortization of unearned compensation 4,823 5,440 Other 743 452 Decrease in cash flows resulting from changes in operating assets and liabilities, net (647 ) (17,216 ) Net cash provided by operating activities 155,838 103,201 Cash flows from investing activities: Capital expenditures (123,027 ) (110,114 ) Acquisitions of businesses and marine equipment, net of cash acquired (61,766 ) (139,425 ) Proceeds from disposition of assets 813 2,654 Other (51 ) (7,313 ) Net cash used in investing activities (184,031 ) (254,198 ) Cash flows from financing activities: Borrowings on bank credit facilities, net 23,250 123,900 Payments on long-term debt, net (212 ) (72 ) Proceeds from exercise of stock options 4,706 12,108 Purchase of treasury stock — (4,789 ) Tax benefit from equity compensation plans 2,422 5,304 Other (696 ) 826 Net cash provided by financing activities 29,470 137,277 Increase (decrease) in cash and cash equivalents 1,277 (13,720 ) Cash and cash equivalents, beginning of year 2,653 17,838 Cash and cash equivalents, end of period $ 3,930 $ 4,118 Supplemental disclosures of cash flow information: Cash paid during the period: Interest $ 15,614 $ 10,272 Income taxes $ 42,892 $ 43,040 Non-cash investing activity: Disposition of assets for note receivables $ — $ 1,310 Cash acquired in acquisitions $ 10 $ 2,790 Debt assumed in acquisitions $ 245 $ 2,625 Accrued payable for working capital adjustment related to acquisition $ 869 $ ― See accompanying notes to condensed financial statements. 5 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) In the opinion of management, the accompanying unaudited condensed financial statements of Kirby Corporation and consolidated subsidiaries (the “Company”) contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of September 30, 2007 and December 31, 2006, and the results of operations for the three months and nine months ended September 30, 2007 and 2006. (1) BASIS FOR PREPARATION OF THE CONDENSED FINANCIAL STATEMENTS The condensed financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Although the Company believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including significant accounting policies normally included in annual financial statements, have been condensed or omitted pursuant to such rules and regulations. It is suggested that these condensed financial statements be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. On April 25, 2006, the Board of Directors declared a two-for-one stock split of the Company’s common stock.Stockholders of record on May 10, 2006 received one additional share of common stock for each share of common stock held on that day, with a distribution date of May 31, 2006.All references to number of shares and per share information in the accompanying unaudited condensed financial statements have been adjusted to reflect the stock split. (2) ACCOUNTING ADOPTIONS Accounting for Planned Major Maintenance Activities Effective January 1, 2007, the Company transitioned to the direct expense method of accounting for planned major maintenance on its marine transportation equipment.Previously, the Company used the accrue-in-advance method of accounting for planned major maintenance activities in its interim reporting periods.Issued in September 2006, Financial Accounting Standards Board (“FASB”) Staff Position No. AUG AIR-1, “Accounting for Planned Major Maintenance Activities” prohibits the accrue-in-advance method in interim and annual financial reporting periods because an obligation has not occurred and therefore a liability should not be recognized.This change was applied retrospectively for all consolidated financial statements presented.The change had no impact on the annual consolidated financial statements but did result in the adjustment of prior year interim unaudited condensed financial statements.The effect of adopting AUG AIR-1 on individual line items in the condensed statement of earnings for the three months and nine months ended September 30, 2006 is as follows (in thousands, except per share amounts): 6 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS – (Continued) (Unaudited) (2) ACCOUNTING ADOPTIONS – (Continued) Three months ended September 30, 2006 Nine months ended September 30, 2006 Before AUG AIR-1 Adoption Adjust- ments After AUG AIR-1 Adoption Before AUG AIR-1 Adoption Adjust- ments After AUG AIR-1 Adoption Costs of sales and operating expenses $ 169,407 $ (404 ) $ 169,003 $ 471,380 $ (793 ) $ 470,587 Total costs and expenses 218,451 (404 ) 218,047 606,956 (793 ) 606,163 Operating income 46,161 404 46,565 125,851 793 126,644 Earnings before taxes on income 41,357 404 41,761 115,530 793 116,323 Provision for taxes on income (15,757 ) (154 ) (15,911 ) (44,017 ) (302 ) (44,319 ) Net earnings $ 25,600 $ 250 $ 25,850 $ 71,513 $ 491 $ 72,004 Net earnings per share of common stock: Basic $ .49 $ ― $ .49 $ 1.36 $ .01 $ 1.37 Diluted $ .48 $ ― $ .48 $ 1.34 $ .01 $ 1.35 The effect of adopting AUG AIR-1 on individual line items in the condensed statement of cash flows for the nine months ended September 30, 2006 is as follows (in thousands): Nine months ended September 30, 2006 Before AUG AIR-1 Adoption Adjustments After AUG AIR-1 Adoption Net earnings $ 71,513 $ 491 $ 72,004 Decrease in cash flows resulting from changes in operating assets and liabilities, net (16,725 ) (491 ) (17,216 ) Accounting for Uncertainty in Income Taxes In June 2006, FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN No. 48”) was issued.FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s consolidated financial statements in accordance with Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes.”FIN No. 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company adopted FIN No. 48 effective January 1, 2007 with no effect on the Company’s financial position or results of operations. 7 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS – (Continued) (Unaudited) (2) ACCOUNTING ADOPTIONS – (Continued) As of January 1, 2007, the Company has provided a liability of approximately $3,400,000 for unrecognized tax benefits related to various income tax issues which includes approximately $1,300,000 of interest and penalties.The amount that would impact the Company’s effective tax rate, if recognized, is $2,200,000, with the difference between the total amount of unrecognized tax benefits and the amount that would impact the effective tax rate being primarily related to the federal tax benefit of state income tax items.The Company accounts for interest and penalties related to uncertain tax positions as part of its provision for federal and state income taxes. The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for the 2002 through 2006 tax years.The Company’s and its subsidiaries’ state income tax returns are open to audit under the statute of limitations for the 2000 through 2006 tax years.It is not reasonably possible to determine if the liability for unrecognized tax benefits will significantly change prior to September 30, 2008 due to the uncertainty of possible examination results. (3) ACQUISITIONS On July 20, 2007, the Company purchased substantially all of the assets of Saunders Engine and Equipment Company, Inc. (“Saunders”) for $12,369,000 in cash, subject to post-closing inventory and other adjustments, and the assumption of $245,000 of debt.Saunders was a Gulf Coast high-speed diesel engine services provider operating factory-authorized full service marine dealerships for Cummins and Detroit Diesel engines, as well as an authorized marine dealer for Caterpillar engines in Alabama. On February 23, 2007, the Company purchased the assets of P&S Diesel Service, Inc. (“P&S”) for $1,622,000 in cash, subject to post-closing inventory adjustments.P&S was a Gulf Coast high-speed diesel engine services provider operating as a factory-authorized marine dealer for Caterpillar in Louisiana. On February 13, 2007, the Company purchased from NAK Engineering, Inc. (“NAK”) for a net $3,540,000 in cash, the assets and technology to support the Nordberg medium-speed diesel engines used in nuclear applications.As part of the transaction, Progress Energy Carolinas, Inc. (“Progress Energy”) and Duke Energy Carolinas, LLC (“Duke Energy”) made payments to the Company for non-exclusive rights to the technology and entered into ten-year exclusive parts and service agreements with the Company.Nordberg engines are used to power emergency diesel generators used in nuclear power plants owned by Progress Energy and Duke Energy. On January 3, 2007, the Company purchased the stock of Coastal Towing, Inc. (“Coastal”), the owner of 37 inland tank barges, for $19,474,000 in cash, subject to post-closing working capital adjustments.The Company had been operating the Coastal tank barges since October 2002 under a barge management agreement. On January 2, 2007, the Company purchased 21 tank barges from Cypress Barge Leasing, LLC (“Cypress”) for $14,965,000 in cash.The Company had been leasing the barges since 1994 when the leases were assigned to the Company as part of the Company’s purchase of the tank barge fleet of The Dow Chemical Company (“Dow”). 8 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS – (Continued) (Unaudited) (3) ACQUISITIONS– (Continued) On October 4, 2006, the Company signed agreements to purchase 11 inland tank barges from Midland Marine Corporation (“Midland”) and Shipyard Marketing, Inc. (“Shipyard”) for $10,600,000 in cash.The Company purchased four of the barges during 2006 for $3,300,000 and the remaining seven barges on February 15, 2007 for $7,300,000.The Company had been leasing the barges from Midland and Shipyard prior to their purchase. On July 24, 2006, the Company signed an agreement to purchase the assets of Capital Towing Company (“Capital”), consisting of 11 towboats, for $15,000,000 in cash.The Company purchased nine of the towboats during 2006 for $13,299,000 and the remaining two towboats on May 21, 2007 for $1,701,000.The Company and Capital entered into a vessel operating agreement whereby Capital will continue to crew and operate the towboats for the Company. On July 21, 2006, the Company purchased the assets of Marine Engine Specialists, Inc. (“MES”) for $6,863,000 in cash.MES was a Gulf Coast high-speed diesel engine services provider, operating a factory-authorized full service dealership for John Deere, as well as a service provider for Detroit Diesel. On June 7, 2006, the Company purchased the stock of Global Power Holding Company, a privately held company that owned all of the outstanding equity of Global Power Systems, L.L.C. (“Global”). The Company purchased Global for an aggregate consideration of $101,720,000, consisting of $98,657,000 in cash, the assumption of $2,625,000 of debt and $438,000 of merger costs.Global was a Gulf Coast high-speed diesel engine services provider, operating factory-authorized marine market dealerships for Cummins, Detroit Diesel and John Deere high-speed diesel engines, and Allison transmissions, as well as an authorized marine dealer for Caterpillar in Louisiana.As a result of the acquisition, the Company recorded $55,705,000 of goodwill and $16,292,000 of intangibles.The intangibles have a weighted average amortization period of approximately 16 years. On April 5, 2006, the Company purchased Gulf Coast Fire & Safety Service Co. (“Gulf Coast Fire & Safety”) for $1,008,000 in cash.Gulf Coast Fire & Safety provided sales and rental of equipment and various technical services related to fire suppression and protection, and is part of Kirby Logistics Management Division (“KLM”), the Company’s shore tankering and in-plant operations group.During the 2007 first quarter, the Company ended its third party fire suppression and protection operations and will provide internal services exclusively. On March 1, 2006, the Company purchased from Progress Fuels Corporation (“PFC”) the remaining 65% interest in Dixie Fuels Limited (“Dixie Fuels”) for $15,818,000 in cash.The Dixie Fuels partnership, formed in 1977, was 65% owned by PFC and 35% owned by the Company.As part of the transaction, the Company extended the expiration date of its marine transportation contract with PFC from 2008 to 2010. Effective January 1, 2006, the Company acquired an additional one-third interest in Osprey Line, L.L.C. (“Osprey”), increasing the Company’s ownership to a two-thirds interest.Osprey, formed in 2000, operates a barge feeder service for cargo containers between Houston, New Orleans and Baton Rouge, as well as several ports located above Baton Rouge on the Mississippi River. 9 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS – (Continued) (Unaudited) (3) ACQUISITIONS– (Continued) Pro forma results of the acquisitions made in 2006 and 2007 have not been presented as the pro forma revenues, earnings before taxes on income, net earnings and net earnings per share would not be materially different from the Company’s actual results. (4) STOCK AWARD PLANS– (Continued) The Company has share-based compensation plans which are described below.The compensation cost that has been charged against earnings for the Company’s stock award plans and the income tax benefit recognized in the statement of earnings for stock awards for the three months and nine months ended September 30, 2007 and 2006 were as follows (in thousands): Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Compensation cost $ 1,838 $ 2,110 $ 4,823 $ 5,440 Income tax benefit 704 804 1,847 2,073 Compensation cost capitalized as part of inventory is considered immaterial. The Company has six employee stock award plans for selected officers and other key employees which provide for the issuance of stock options and restricted stock.For all of the plans, the exercise price for each option equals the fair market value per share of the Company’s common stock on the date of grant.The terms of the options granted prior to February 10, 2000 are ten years and vest ratably over four years. Options granted on and after February 10, 2000 have terms of five years and vest ratably over three years.At September 30, 2007, 1,490,318 shares were available for future grants under the employee plans and no outstanding stock options under the employee plans were issued with stock appreciation rights. The following is a summary of the stock award activity under the employee plans described above for the nine months ended September 30, 2007: Outstanding Non-Qualified or Nonincentive Stock Awards Weighted Average Exercise Price Outstanding December 31, 2006 1,072,317 $ 18.80 Granted 350,980 $ 35.69 Exercised (420,671 ) $ 15.11 Canceled or expired (668 ) $ 16.96 Outstanding September 30, 2007 1,001,958 $ 22.71 10 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS – (Continued) (Unaudited) (4) STOCK AWARD PLANS– (Continued) The following table summarizes information about the Company’s outstanding and exercisable stock options under the employee plans at September 30, 2007: Options Outstanding Options Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life in Years Weighted Average Exercise Price Aggregated Intrinsic Value Number Exercisable Weighted Average Exercise Price Aggregated Intrinsic Value $ 8.95 38,000 1.30 $ 8.95 38,000 $ 8.95 $ 12.78 - $16.96 383,648 1.09 $ 16.01 383,648 $ 16.01 $ 20.89 - $22.05 189,668 2.40 $ 21.84 119,196 $ 21.86 $ 25.69 - $27.60 212,876 3.37 $ 27.20 67,264 $ 27.18 $ 35.66 - $36.94 177,766 4.33 $ 35.69 — — $ 8.95 - $36.94 1,001,958 2.42 $ 22.71 $ 21,469,000 608,108 $ 17.95 $ 15,927,000 The Company has three director stock award plans for nonemployee directors of the Company which provide for the issuance of stock options and restricted stock.No additional options can be granted under two of the plans.The third plan, the 2000 Director Plan, provides for the automatic grants of stock options and restricted stock to nonemployee directors on the date of first election as a director and after each annual meeting of stockholders. In addition, the 2000 Director Plan provides for the issuance of stock options or restricted stock in lieu of cash for all or part of the annual director fee. The exercise prices for all options granted under the plans are equal to the fair market value per share of the Company’s common stock on the date of grant. The terms of the options are ten years. The options granted when first elected as a director vest immediately. The options granted and restricted stock issued after each annual meeting of stockholders vest six months after the date of grant.Options granted and restricted stock issued in lieu of cash director fees vest in equal quarterly increments during the year to which they relate. At September 30, 2007, 121,562 shares were available for future grants under the nonemployee director plans. The director stock award plans are intended as an incentive to attract and retain qualified and competent independent directors. The following is a summary of the stock award activity under the director plans described above for the nine months ended September 30, 2007: Outstanding Non-Qualified or Nonincentive Stock Awards Weighted Average Exercise Price Outstanding December 31, 2006 343,316 $ 17.81 Granted 52,128 $ 36.82 Exercised (81,102 ) $ 13.63 Outstanding September 30, 2007 314,342 $ 21.29 11 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS – (Continued) (Unaudited) (4) STOCK AWARD PLANS– (Continued) The following table summarizes information about the Company’s outstanding and exercisable stock options under the director plans at September 30, 2007: Options Outstanding Options Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life in Years Weighted Average Exercise Price Aggregated Intrinsic Value Number Exercisable Weighted Average Exercise Price Aggregated Intrinsic Value $ 9.69 - $9.94 28,128 1.58 $ 9.83 28,128 $ 9.83 $ 10.07 - $12.75 94,736 3.88 $ 11.31 94,736 $ 11.31 $ 15.74 - $20.28 83,442 6.00 $ 17.66 83,442 $ 17.66 $ 35.17 - $36.82 108,036 8.96 $ 35.83 66,036 $ 35.20 $ 9.69 - $36.82 314,342 5.97 $ 21.29 $ 7,182,000 272,342 $ 18.90 $ 6,875,000 The total intrinsic value of all options exercised and restricted stock vestings under all of the Company’s plans was $11,742,000 and $20,595,000 for the nine months ended September 30, 2007 and 2006, respectively.The actual tax benefit realized for tax deductions from stock award plans was $4,497,000 and $7,847,000 for the nine months ended September 30, 2007 and 2006, respectively. As of September 30, 2007, there was $2,606,000 of unrecognized compensation cost related to nonvested stock options and $11,294,000 related to restricted stock.The stock options are expected to be recognized over a weighted average period of approximately 0.9 years and restricted stock over approximately 2.4 years.The total fair value of shares vested was $6,427,000 and $5,317,000 during the nine months ended September 30, 2007 and 2006, respectively. The weighted average fair value of options granted during the nine months ended September 30, 2007 and 2006 was $11.85 and $10.18 per share, respectively.The fair value of the options granted during the nine months ended September 30, 2007 and 2006 was $2,604,000 and $2,945,000, respectively. The fair value of each option was determined using the Black-Scholes option pricing model. The key input variables used in valuing the options during the nine months ended September 30, 2007 and 2006 were as follows: Nine months ended September 30, 2007 2006 Dividend yield None None Average risk-free interest rate 4.6% 4.9% Stock price volatility 25% 25% Estimated option term Four or nine years Four or nine years 12 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS – (Continued) (Unaudited) (5) COMPREHENSIVE INCOME The Company’s total comprehensive income for the three months and nine months ended September 30, 2007 and 2006 was as follows (in thousands): Three months ended September 30, Nine months ended September 30, 2007 2006 As Adjusted 2007 2006 As Adjusted Net earnings $ 34,430 $ 25,850 $ 88,989 $ 72,004 Pension and postretirement benefit adjustments, net of taxes 375 ― 1,420 ― Change in fair value of derivative financial instruments, net of taxes (2,350 ) (2,483 ) (987 ) 786 Total comprehensive income $ 32,455 $ 23,367 $ 89,422 $ 72,790 (6) SEGMENT DATA The Company’s operations are classified into two reportable business segments as follows: Marine Transportation– Marine transportation by United States flag vessels on the United States inland waterway system and, to a lesser extent, offshore transportation of dry-bulk cargoes.The principal products transported on the United States inland waterway system include petrochemicals, black oil products, refined petroleum products and agricultural chemicals. Diesel Engine Services–
